Citation Nr: 0309137	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 






INTRODUCTION

The veteran had active service from November 1942 to January 
1946 and from November 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which granted 
service connection and a 10 percent rating for residuals of a 
right wrist injury; the veteran appealed for a higher rating.  
In March 2003, the Board granted a motion to advance the case 
on the Board's docket based on the age of the veteran (he is 
now 83 years old).  Thereafter, the Board undertook 
additional development of the evidence, pursuant to 38 C.F.R. 
§ 19.9 (2002), and such development was accomplished.  
Although the Board development regulation was recently 
invalidated by a court decision (Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003)), the Board has proceeded with a 
decision in the present case, in light of the fact that the 
result is favorable to the veteran.  

The Board notes that in March 2003 the veteran filed a claim 
for a rating of total disability based on individual 
unemployability (TDIU rating) based on the effects of his 
multiple service-connected conditions.  The TDIU claim has 
not been considered by the RO and is not on appeal; the Board 
refers such claim to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's residuals of right wrist injury (major upper 
extremity) are manifested by complaints of pain and numbness, 
atrophy of the hypothenar eminence, slightly decreased grip 
strength, decreased sensation along the median and ulnar 
nerve distributions, decreased ability to flex the wrist, and 
deformity of the right wrist over the right ulnar bone, 
reflecting overall disability consistent with moderate 
incomplete paralysis of the ulnar nerve.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a right 
wrist injury have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124, Diagnostic Codes 8516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service in the Army from November 1942 
to January 1946, and in the Army/Air Force from November 1946 
to May 1948.

Service medical records show that in February 1943 the 
veteran fell on a stateside obstacle course and sustained a 
fracture of the proximal phalanx of the 5th finger of the 
right hand; this required surgical repair and other 
treatment.  Service medical records do not specifically 
mention a right wrist injury or other problems with the 
wrist.  Service personnel records show that the veteran 
served overseas in Europe during World War II, was involved 
in different battles and campaigns, was then assigned to an 
Army armored division, and then performed duties of a litter 
bearer, carrying the wounded for further medical attention.

In July 1968, the RO granted service connection and a 0 
percent rating for residuals of a right 5th finger fracture.

Reportedly on May 3, 2001, the RO received the veteran's 
claim for service connection for residuals of a right wrist 
injury.

On VA examination in June 2001 the veteran reported he 
sustained an injury to a finger of the right hand in 1943 
while he was in basic military training, prior to going 
overseas.  He also reported that while he was overseas in the 
service he fell in a fox hole and injured his right wrist.  
He claimed that his right wrist and right hand had bothered 
him ever since.  On examination he complained of weakness, 
numbness, and tingling in the right hand, and continuous 
swelling in the right wrist.  Examination of the right hand 
showed tenderness in all joints of the fifth finger.  He 
could not fully extend the fingers in either hand, with no 
difference in either hand.  His grip strength in the right 
was slightly decreased when compared to the left.  He could 
touch all of his fingers to his palm without difficulty.  
There was a hard raised area of the right wrist over the 
ulna, which felt like a ganglion cyst and was tender and 
nonmobile.  He had swelling in the right wrist, a positive 
Tinel's sign, and slight interosseous muscle atrophy in the 
right hand.  He had slightly altered sensation to pain and 
some tingling in the right hand in the ulnar distribution.  
The diagnosis was that there was a history of injury to the 
right fifth finger, with a healed right fracture, and there 
appeared to be very little residual of the actual fracture.  
The examiner commented that there appeared to be an injury to 
the wrist sustained in 1944 with some probable ulnar nerve 
damage which could be causing some of his symptoms.  An X-ray 
showed significant soft tissue edema of the right wrist, 
vascular calcifications about the right wrist.  The 
impression was diffuse osteopenia and chondrocalcinosis, 
suggesting CPPD arthritis at the wrist and the 5th MCP joint.

In a private medical report from Laurence L. Dennis, M.D., 
dated in June 2001, it was noted that the veteran reported 
having right wrist and hand numbness.  Examination showed 
deformed stiffness of the ulnar area of the right wrist and 
some areas of paresthesia in the palm.  The assessment 
included right wrist deformity.

By June 2002 rating decision, the RO granted service 
connection and a 10 percent rating for residuals of a right 
wrist injury with arthritic changes and ulnar nerve damage, 
effective May 3, 2001.

The veteran underwent a VA examination in April 2003.  It was 
noted that the veteran was right-handed and he reported 
decreased sensation of the right hand.  He claimed he injured 
his wrist in service, as a combat medic, when he jumped into 
a bombshell hole and hit his right wrist on a rock causing 
severe pain to the volar surface of the right wrist.  He 
reported recurrent pain and discomfort in that wrist since 
the injury.  He reported having chronic problems with his 
right hand since the injury and problems with a tingling 
sensation of the hand.  He claimed that the tingling 
sensation had gotten worse over the years.  He reported no 
recent injury to the right wrist.  Examination of the right 
wrist and hand showed atrophy over the right hypothenar 
eminence of the right hand.  His grip strength in the right 
hand was approximately 5-/5.  He had 1+ reflexes at the right 
biceps, triceps, and brachioradialis muscles, and similar 
reflexes on the right.  Sensory examination showed general 
decreased sensation to pinprick of the right hand, over the 
median nerve distribution, when compared to the left hand.  
He had more decreased sensation of the right ulnar nerve 
distribution when compared to the left hand.  The interossei 
muscles of the right hand appeared to be normal.  He was able 
to abduct and adduct his right fingers as he pressed them 
together.  He was able to appose his right thumb to his right 
fifth finger, however, the strength during direct 
confrontation by this examiner showed it to be slightly 
decreased when compared to the left hand.  He had a deformity 
of the right wrist, which appeared to be over the right ulnar 
bone, and was on the volar surface and in the area where the 
ulnar nerve was located.  He had decreased ability to flex 
the wrist but was able to extend the wrist in a normal 
fashion.  

Also in April 2003, an EMG and nerve conduction velocity test 
on the right upper extremity showed a severe decrease in 
conduction of the median nerve at the right wrist and that 
the sensory component of the right ulnar nerve was 
significantly decreased.  The VA examiner noted that the 
veteran appeared to have significant decreased sensory 
ability of the palmar surface of the right hand in both the 
median and ulnar nerve distribution, and subjectively this 
problem went back to his WWII trauma.  The examiner also 
noted, after reviewing the veteran's claims file, that there 
was no record of the injury to his right wrist in service, 
and therefore it was difficult to say whether his wrist 
complaints were directly service connected or not.  The 
examiner opined that the veteran did have a deformity of the 
right wrist that may be causing an impairment of the right 
ulnar nerve and possibly of the median nerve as well.  An X-
ray of the right wrist showed chondrocalcinosis and extensive 
vascular calcifications.  It was noted that the 
chondrocalcinosis may indicate crystal deposition disease 
(CPPD, which stands for calcium pyrophosphate deposition 
disease)

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim, 
and of the respective obligations of VA and him to obtain 
different types of evidence.  He has been afforded VA 
examinations, and identified relevant medical records have 
been obtained.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's right wrist disorder involves his major upper 
extremity (he is right-handed), encompasses both orthopedic 
and neurologic impairment, and is currently rated 10 percent 
disabling.

Full range of motion of the wrist is measured from 0 degrees 
to 70 degrees in dorsiflexion (extension), 0 degrees to 80 
degrees in palmar flexion, 0 degrees to 45 degrees in ulnar 
deviation, and 0 degrees to 20 degrees in radial deviation.  
38 C.F.R. § 4.71, Plate I.

Limitation of motion of the major wrist, with dorsiflexion 
less than 15 degrees or with palmar flexion limited in line 
with forearm, is assigned a 10 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  

As to the major wrist, a 30 percent rating is assigned for 
favorable ankylosis, in 20 degrees to 30 degrees 
dorsiflexion.  38 C.F.R. § 4.71a, Code 5214.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less that the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See note at "diseases 
of the peripheral nerves" in 38 C.F.R. § 4.124a.

As to median nerve impairment, a 10 percent rating is 
warranted for mild incomplete paralysis of the major upper 
extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis.  A 50 percent rating requires severe 
incomplete paralysis.  A 70 percent rating requires complete 
paralysis with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  These provisions apply to neuritis of the median 
nerve (Code 8615) and neuralgia of the median nerve (Code 
8715).

As to ulnar nerve impairment, a 10 percent rating is 
warranted for mild incomplete paralysis of the major upper 
extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis.  A 40 percent rating requires severe 
incomplete paralysis.  A 60 percent rating requires complete 
paralysis with "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspaces and the thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, an inability to spread (or reverse) the 
fingers, an inability to adduct the thumb, and weakness of 
flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  These provisions apply to neuritis of the ulnar nerve 
(Code 8616) and neuralgia of the ulnar nerve (Code 8716).

The veteran is currently service-connected for residuals of a 
right wrist injury, including ulnar nerve damage.  The record 
reflects that there may also be median nerve impairment.  The 
Board finds that the collective impairment from all residuals 
of the right wrist fracture (major upper extremity) is 
equivalent to moderate incomplete paralysis of the ulnar 
nerve, supporting a higher rating of 30 percent under 
Diagnostic Code 8516.  In that regard the Board notes that 
the veteran has complained of pain, weakness, numbness, and 
tingling in the right wrist.  The most recent VA examination 
showed that atrophy over the right hypothenar eminence, 
slightly decreased grip strength, significantly decreased 
sensation over the right ulnar nerve distribution, right 
wrist deformity in the area of the ulnar nerve, and a 
decreased ability to flex the wrist.   

An even higher rating of 40 percent under Diagnostic Code 
8516 is not indicated, since the veteran has not been shown 
to have severe incomplete paralysis of the ulnar nerve or 
equivalent impairment.  Moreover, a higher rating of 50 
percent under Diagnostic Code 8515 is not indicated as the 
veteran has not been shown to have severe incomplete 
paralysis of the median nerve.  In that regard the Board 
notes that on VA examination in 2001 the veteran could touch 
all of his fingers to his palm without difficulty, there was 
slight interosseous muscle atrophy, and slightly altered 
sensation to pain and some tingling in the ulnar 
distribution.  The VA examiner noted that there was some 
probable ulnar nerve damage which could be causing some of 
the veteran's problems.  Although a June 2001 private medical 
report indicated the veteran had deformed stiffness of the 
ulnar area of the right wrist, VA examinations have not shown 
that there is any deformity such that the hand is inclined to 
the ulnar side or a "griffin claw" deformity.  On VA 
examination in 2003, the interossei muscles of the right hand 
appeared to be normal, the veteran was able to abduct and 
adduct his right fingers, including his right thumb, and he 
was able to extend the wrist in a normal fashion.  Thus, VA 
examinations and the private medical report have shown the 
impairment to the median and ulnar nerve to result in no more 
than moderate incomplete paralysis.  

The veteran's residuals of a right wrist fracture could be 
alternatively rated under musculoskeletal codes.  Arthritis 
is rated on the basis of limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Code 5003 (degenerative arthritis) 
and Code 5010 (traumatic arthritis).  However, the maximum 
rating for limitation of motion of the wrist is 10 percent.  
38 C.F.R. § 4.71a, Code 5215.  While higher ratings are 
permitted for ankylosis of a wrist, the veteran's right wrist 
is not ankylosed (fixed in one position), let alone ankylosed 
in a position which would warrant a higher rating, and thus a 
rating based on ankylosis is not appropriate.  38 C.F.R. § 
4.71a, Code 5214.  

The Board notes that it has considered all manifestations of 
the right wrist disability when assigning a higher rating of 
30 percent under Diagnostic Code 8516.  This diagnostic code 
takes into consideration loss of motion, pain, and other 
functional impairment of the affected area.  In the judgment 
of the Board, given the medical evidence in this particular 
case, assigning separate ratings under other diagnostic 
codes, apart from the 30 percent rating under Code 8516, 
would result in prohibited pyramiding of ratings.  38 C.F.R. 
§ 4.14

This is an initial rating case, on the granting of service 
connection. While there may have been some variations in day-
to-day impairment from the right wrist disability, viewing 
all the evidence together, the Board finds that there are no 
distinct periods of time, since the effective date of service 
connection in May 2001, during which the right wrist 
disability was more than or less than 30 percent disabling.  
Thus, the 30 percent rating will be effective as of May 3, 
2001, when service connection for the right wrist condition 
became effective.  Higher or lower "staged ratings" are not 
warranted for any period since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

In sum, the Board grants a higher rating of 30 percent for 
residuals of a right wrist injury.  The benefit-of-the-doubt-
rule has been considered.  38 U.S.C.A. § 5107(b).


ORDER

A higher rating of 30 percent for residuals of a right wrist 
injury is granted.




	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

